Citation Nr: 1118215	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-26 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1951 to June 1953.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a compensable rating for bilateral hearing loss and service connection for tinnitus.

Subsequently, the Veteran perfected his appeal with regard to both issues.  In September 2010, the Board remanded the case for additional development and this matter now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the August 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Upon development, the AOJ granted service connection for tinnitus in a March 2011 rating decision, which constitutes a full grant of the benefit on that issue.  Therefore, the issue of service connection for tinnitus is no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On VA examination in April 2007, the Veteran had Level II hearing in the right ear and Level II hearing in the left ear. 

2.  On VA examination in December 2007, the Veteran had Level I hearing in the right ear and Level II hearing in the left ear.

3.  On VA examination in October 2010, the Veteran had Level I hearing in the right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).
	
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sough, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the duty to notify was satisfied by notice letter sent to the Veteran in April 2007, prior to the January 2008 rating decision.  This letter informed him of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how effective dates are assigned pursuant to Dingess.  

Relevant to the duty to assist, VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  

Additionally, the Veteran was provided with VA examinations in April 2007, December 2007, and October 2010 in order to adjudicate his increased rating claim.  Neither the Veteran nor his representative have argued that the examinations are inadequate for rating purposes.  Moreover, the Board finds these examinations to be adequate in order to evaluate the Veteran's bilateral hearing loss as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

In this regard, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the April 2007 VA examiner specifically noted the Veteran's complaint that his greatest difficulty was hearing the female voice and that he needed to turn the TV volume up.  Additionally, the December 2007 VA examiner indicated that the Veteran stated that he had the greatest difficulty hearing in groups and in noise.  While the October 2010 VA examiner did not specifically address the functional effects caused by the Veteran's bilateral hearing loss disability, the Board finds that no prejudice results to the Veteran and, as such, the Board may proceed with a decision.

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted. The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

While the October 2010 VA examiner failed to address the functional effect of the Veteran's hearing loss disability, the Board notes that other evidence of record, to specifically include the April 2007 and December 2007 VA examination reports, adequately addresses this issue.  Specifically, such reflects that the Veteran has reported that his greatest difficulty was hearing the female voice, hearing in groups, and hearing in noise.  He also indicated that he needed to turn the TV volume up and the record reflects that he wears bilateral hearing aids.  Therefore, while the October 2010 VA examination is defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board observes that this case was remanded in September 2010 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the severity of his bilateral hearing loss.  Thereafter, additional VA treatment records dated through October 2010 were associated with the claims file and the Veteran was afforded a VA examination in October 2010.  The Board notes that, in the September 2010 remand, the VA examiner was specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability; however, he did not do so.  Despite such deficiency, as discussed in the preceding paragraph, the Board finds that, while the October 2010 VA examination is defective in this regard, no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record.  Therefore, the Board finds that the AOJ has substantially complied with the September 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

In this current appeal, the Veteran essentially argues that a compensable rating for his bilateral hearing loss should be assigned.  For historical purposes, it is noted that service connection was established for the Veteran's bilateral hearing loss by the RO in an August 2001 rating decision.  A noncompensable rating was assigned based on a review of the relevant contemporaneous evidence, effective March 29, 1999, the date the Veteran's claim was received.  In February 2007, the Veteran filed a claim for a compensable evaluation, which was denied by the RO in January 2008.  The Veteran timely appealed, arguing that his bilateral hearing loss is more severe than as reflected by his current noncompensable rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

On the authorized VA audiologic evaluation for rating purposes, in April 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
55
70
LEFT
25
35
40
50
60

The average was 50 decibels for the right ear and 46.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  These audiometry test results equate to Level II hearing in the right ear and Level II hearing in the left ear, using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in the right ear and Level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

On the authorized VA audiologic evaluation for rating purposes, in December 2007, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
55
70
LEFT
25
35
40
50
60

The average was 48.75 decibels for the right ear and 46.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  These audiometry test results equate to Level I hearing in the right ear and Level II hearing in the left ear, using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

On private audiometric testing conducted on October 28, 2010, hearing thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
70
75
85
LEFT
65
60
70
75
80

Based upon this data, the puretone average in the right ear is 70 decibels and the puretone average in the left ear is 71.25 decibels.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 95 percent in the left ear.   While it is not clear whether the Maryland CNC controlled speech discrimination test was utilized, the Board will resolve reasonable doubt in the Veteran's favor and find that the speech discrimination test is adequate for rating purposes.  See Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011).  As such, these audiometry test results equate to Level III hearing in the right ear and Level II hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  However, as the Veteran demonstrates an exceptional pattern of hearing loss in his left ear as the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, Table VIA is for application.  Utilizing such Table, the Veteran has Level VI hearing in his left ear.   

However, on the following day, October 29, 2010, the Veteran underwent another authorized VA audiologic evaluation for rating purposes where pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
60
70
LEFT
25
40
50
60
75

The average was 52.5 decibels for the right ear and 56.25 decibels for the left ear.  The speech audiometry revealed speech recognition ability of 98 percent in the right and left ears.  These audiometry test results equate to Level I hearing in the right ear and Level I hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level I hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

The Board observes that the Veteran underwent audiological testing on consecutive days, October 28, 2010, and October 29, 2010, with wildly different results.  However, as the results obtained most recently at the VA examination on October 29, 2010, are consistent with the remainder of the evidence of record, to include prior VA examinations, the Board places more probative value on such results.  

Based on the evidence on the record, the Board finds the Veteran is not entitled to a compensable disability evaluation for his bilateral hearing loss.  While the Veteran may feel that his service-connected hearing loss is disabling to such an extent that it warrants a higher rating, the objective findings of licensed audiologists using established techniques and testing equipment are substantially more probative in determining the extent of the disability and whether it meets the criteria for a higher rating.  As noted above, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen, supra.  There is no indication that the disability rating should be staged for any reason.  In the present case the preponderance of the evidence is against assignment of a compensable rating for any period of time contemplated by the appeal.  See Fenderson, supra.  The Veteran may always advance a claim for an increased rating if his hearing loss disability increases in severity in the future.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss disability with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include hearing the female voice, hearing in groups, and hearing in noise, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplates the difficulty the Veteran has hearing in all situations, to include with background noise and in groups.  In this regard, the rating schedule, in evaluating a hearing loss disability, takes into account both the average decibel loss as well as speech discrimination scores.  Therefore, the Board finds that such manifestations of the Veteran's hearing loss disability is contemplated by the rating schedule.  Therefore, there are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  

Moreover, to the extent that the Veteran's bilateral hearing loss disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this regard, 38 C.F.R. 
§ 4.1 specifically states, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss disability.  Therefore, the Board finds that a TDIU is not raised by the record.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


